Citation Nr: 1443091	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected degenerative disc disease and/or right knee sprain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in August 2013.  At such time, the Board expanded the claim of entitlement to service connection for a left knee condition to include an additional theory of entitlement based on secondary service connection related to the Veteran's service-connected degenerative disc disease and remanded the claim to the agency of original jurisdiction (AOJ) for a VA examination and opinion regarding the nature and etiology of the Veteran's left knee pain.  The case now returns to the Board for additional appellate review and the Board again expands the claim of entitlement to service connection as shown on the title page of this decision.

The Board notes that, in the September 2010 rating decision, the RO also denied entitlement to service connection for migraine headaches.  The Veteran perfected her appeal in regard to this matter and the Board remanded the issue to the AOJ in August 2013.  However, in an October 2013 rating decision, which was promulgated in July 2014, the AOJ granted service connection for migraine headaches and assigned an initial rating of 0 percent, effective October 14, 2009, and a subsequent rating of 30 percent, effective October 29, 2013.  Since this decision represents a full grant of the benefit sought on appeal, this matter is currently no longer before the Board.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In accordance with the August 2013 remand directives, the AOJ obtained a VA examination regarding the Veteran's claim.  Unfortunately, as will be explained herein, the VA examiner's medical opinion is inadequate in addressing this claim.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain an addendum opinion that is adequate for adjudication purposes.  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, as mentioned in the Introduction to this decision, the Board has expanded the Veteran's claim to establish service connection for a left knee disorder, to include based on the theory of secondary service connection; however, she has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notification regarding such secondary aspect of her claim.  Therefore, such should also be accomplished on remand.

In the August 2013 remand, the Board requested a VA joints examination to determine the nature and etiology of the Veteran's left knee pain.  An opinion was also requested addressing "whether the Veteran has a current left knee disability manifested by documented left knee pain and if so, whether any such disability is at least as likely as not related to the Veteran's active service or whether it is related to or aggravated by her service-connected back and/or right knee disability(ies)."  The examiner was also requested to provide an explanation for each opinion expressed with specific reference to the medical evidence of record, including a favorable October 2011 medical opinion.

The Veteran underwent the requested examination in October 2013.  After examining the Veteran, the VA examiner diagnosed her with left knee strain; however, his etiological opinion is inadequate for adjudication purposes and does not comply with the Board's August 2013 remand directives.

In his opinion as to the etiology of the Veteran's left knee strain, the VA examiner stated that, "after review and [due] to [the length] of time and previous denial it is less likely that her current left knee condition is related to her back or right knee or complaints in service but rather natural age progression."  Not only is the VA examiner's rationale inadequate, he did not address whether the Veteran's knee strain was aggravated beyond the natural progression by her service-connected back and/or right knee disabilities, and when giving an explanation for his opinion, he failed to reference any medical evidence of record, including the favorable October 2011 medical opinion.  Additional relevant medical evidence of record includes but is not limited to the October 2011 medical opinion, VA treatment reports, and a June 2010 VA examination of the Veteran's knees.  Also not discussed are the Veteran's lay statements that her back and right knee disabilities cause her to favor her left knee.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, a bare conclusion unsupported by a rationale or clinical evidence, such as the one given by the October 2013 VA examiner, diminishes the probative value, if any, of the opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Therefore, a remand is necessary in order to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for a left knee disorder, to include as secondary to her service-connected degenerative disc disease and/or right knee sprain.

2.  The record, to include a copy of this remand, should be returned the examiner who conducted the left knee examination in October 2013.  The examiner shall note in the examination report that the record and the remand have been reviewed.  If the October 2013 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the record, to include the Veteran's lay statements pertaining to her left knee disorder, the examiner should offer an opinion regarding the following:

(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee strain is related to her military service?

(ii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee disorder is caused by her service-connected back and/or right knee disability(ies)?

(iii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee disorder is aggravated by her service-connected back and/or right knee disability(ies)?

The examiner must provide a complete rationale of any opinion offered.  When providing a rationale, the examiner must make reference to the medical evidence of record, the Veteran's lay statements regarding her left knee condition, and the favorable October 2011 medical opinion.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated on both a direct and secondary theory of entitlement based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



